Name: Commission Decision of 22 December 2006 laying down transitional measures for intra-Community trade in semen, ova and embryos of the bovine, porcine, ovine, caprine and equine species obtained in Bulgaria and Romania (notified under document number C(2006) 6823) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Europe;  means of agricultural production;  agricultural policy;  health;  agricultural activity
 Date Published: 2007-08-24; 2007-01-12

 12.1.2007 EN Official Journal of the European Union L 7/31 COMMISSION DECISION of 22 December 2006 laying down transitional measures for intra-Community trade in semen, ova and embryos of the bovine, porcine, ovine, caprine and equine species obtained in Bulgaria and Romania (notified under document number C(2006) 6823) (Text with EEA relevance) (2007/16/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) From 1 January 2007, semen, ova and embryos of the bovine, porcine, ovine, caprine and equine species obtained in Bulgaria and Romania and intended for intra-Community trade have to comply with Community legislation. (2) In particular, those products are to be subject to the animal health requirements laid down in Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (2), Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (3), Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (4) and Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (5). (3) Certain of those products obtained in Bulgaria and Romania before the date of Accession may still be in stock after that date. However, those products may not comply with all the animal health requirements applicable to intra-Community trade set out in Community legislation. (4) In order to facilitate the transition from the existing regime for such products obtained in Bulgaria and Romania to the regime existing under Community legislation, it is appropriate to lay down transitional measures for intra-Community trade in those products. Therefore, semen, ova and embryos of the bovine, porcine, ovine, caprine and equine species obtained prior to Accession and in compliance with Community animal health requirements for exports of the products from the country of origin to the Community in force before 1 January 2007 should be allowed to enter intra-Community trade. (5) At the same time, such products obtained prior to Accession and not in comformity with Community legislation for the transitional period of eight months should be allowed to be traded between Bulgaria and Romania. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision shall apply to semen, ova and embryos of the bovine, porcine, ovine, caprine and equine species which are subject to the animal health requirements laid down in Directives 88/407/EEC, 89/556/EEC, 90/429/EEC and 92/65/EEC and which are obtained before 1 January 2007 in Bulgaria and Romania (the products). Article 2 Requirements for the dispatch of the products from Bulgaria and Romania to other Member States 1. The products shall only be dispatched from Bulgaria and Romania to other Member States if they comply with the following requirements in accordance with the Directives referred to in Article 1: (a) they were obtained in centres or by teams approved for exports to the Community; (b) they bear the approval number assigned to the centre or team for the purpose of exports to the Community; and (c) they meet the Community animal health requirements in force prior to 1 January 2007 for exports of the products from the country of origin to the Community. 2. The animal health certificate accompanying consignments of the products shall bear the following additional certification signed by the official veterinarian: Semen (6), ova (6) or embryos (6) of the bovine (6), porcine (6), ovine (6), caprine (6) or equine (6) species conforming to the requirements of Article 2 of Commission Decision 2007/16/EC and obtained before 1 January 2007. Article 3 Requirements for dispatch of the products between Bulgaria and Romania 1. The products shall only be dispatched between Bulgaria and Romania if: (a) the Member State of destination authorises the dispatch; (b) the products comply with the national animal health requirements in force in the country of destination, prior to 1 January 2007. 2. The animal health certificate accompanying consignments of the products shall bear the following additional certification signed by the official veterinarian: Semen (7), ova (7) or embryos (7) of the bovine (7), porcine (7), ovine (7), caprine (7) or equine (7) species conforming to the requirements of Article 3 of Commission Decision 2007/16/EC and obtained before 1 January 2007. Article 4 Compliance The Member States shall take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 5 Applicability This Decision shall apply only subject to and from the date of entry into force of the Treaty of Accession of Bulgaria and Romania. It shall apply from 1 January 2007 to 31 August 2007. Article 6 Addresses This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2006/16/EC (OJ L 11, 17.1.2006, p. 21). (3) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (4) OJ L 224, 18.8.1990, p. 62. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (5) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 321); as corrected by OJ L 226, 25.6.2004. (6) Delete as appropriate (7) Delete as appropriate